Case 3:18-cv-01430-TJC-MCR Document 7 Filed 12/14/18 Page 1 of 17 PagelID 217

UNITED STATES DISTRICT COURT
MIDDLE DISTIRCT OF FLORIDA
JACKSONVILLE DIVISION
JANNAH HANCOCK,
Plaintiff,
vs. Case No. 3:18-cv-01430-TJC-MCR
MHM HEALTH PROFESSIONALS, INC.,

Defendant.
/

PLAINTIFF'S SECOND AMENDED
COMPLAINT AND DEMAND FOR JURY TRIAL

Plaintiff, Jannah Hancock (hereinafter "Plaintiff"), by and through her undersigned
counsel, hereby files this suit against Defendant, MHM Health Professionals, Inc. (hereinafter
"MHM Health"), and alleges as follows:

NATURE OF ACTION

1. This is an action to redress the deprivation of rights secured to Plaintiff by Title
VII of the Civil Rights Act of 1964 (hereinafter "Title VII"), as amended by the Civil Rights Act
of 1991, 42 U.S.C. §§ 2000e er seg. Plaintiff also brings claims for negligent hiring, negligent
supervision, and negligent retention.

STATUTORY PREREQUISITES TO SUIT

2. Plaintiff has exhausted her administrative remedies and complied with all
statutory prerequisites to maintaining the claims asserted herein as required by Title VII. (See
Exhibit A). Further, Plaintiff has performed and fulfilled all conditions precedent to maintaining
the claims asserted herein as required by Title VII. (See id).

GENERAL ALLEGATIONS

3. This is an action for damages in excess of fifteen thousand (15,000) dollars,
Case 3:18-cv-01430-TJC-MCR Document 7 Filed 12/14/18 Page 2 of 17 PagelD 218

exclusive of interest and costs.

4. The alleged acts giving rise to this action were committed in Suwannee County,
Florida, within the jurisdiction of the U.S. District Court, Middle District of Florida, Jacksonville
Division.

5. In documents filed with the Florida Department of State, Division of
Corporations, MHM Health identifies itself as a Delaware company, identifies 1593 Springhill
Road, Suite 610, Vienna, Virginia 22182 as its principal and mailing address. MHM Health has
an office for transaction of its customary business, and has an agent or other representative, in
Suwannee County, Florida.

6. Plaintiff, who is female, is a member of a class protected against sex
discrimination by Title VII.

a At all times material hereto, Plaintiff was an employee of MHM Health within the
meaning of Title VII. As an employee of MHM Health for purposes of Title VII, Plaintiff was
protected against discrimination because of sex with respect to the compensation, terms,
conditions, or privileges of her employment.

8. At all times material hereto, MHM Health was a person within the meaning of
Title VII, employing fifteen or more employees for each working day in each of twenty or more
calendar weeks in the current or preceding calendar year. As such, MHM Health was an
employer within the meaning Title VII.

9. At all times material hereto, MHM Health was Plaintiffs employer within the
meaning of Title VII. As her employer for purposes of Title VII, MHM Health was prohibited
from discriminating against Plaintiff because of sex with respect to the compensation, terms,
conditions, or privileges of her employment.

10. Plaintiffs employment relationship with MHM Health began in May 2016 and
Case 3:18-cv-01430-TJC-MCR Document 7 Filed 12/14/18 Page 3 of 17 PagelID 219

continues to the present date. During her employment with MHM Health, Plaintiff has worked
at Suwannee Correctional Institution providing, as a licensed practical nurse, prison health care
services to inmates at Suwannee Correctional Institution.

COUNT I: HOSTILE WORK ENVIRONMENT
HARASSMENT AGAINST MHM HEALTH UNDER TITLE VII

11. Plaintiff hereby restates the allegations contained in paragraphs two through ten
as though stated fully and completely herein.

12. This claim for hostile work environment sexual harassment is asserted against
MHM Health pursuant to Title VII.

13. At all times material hereto, Dr. Denis Vilchez (hereinafter "Vilchez"), who is
male, was an employee and/or agent of MHM Health.

14. —_ During Plaintiff's employment with MHM Health, Vilchez continuously subjected
Plaintiff to unwelcome sexual advances, verbal conduct of a sexual nature, and physical conduct
of a sexual nature. The ongoing and persistent unwelcome sexual advances, verbal conduct of a
sexual nature, and physical conduct of a sexual nature included, but was not limited to: sexual
touching, such as repeatedly touching Plaintiff's buttocks, thighs, arms, and trying to touch her
buttocks and breasts; remarks about her body, such as repeatedly making comments about her
buttocks, having a nice body, and having a good body; remarks about her physical appearance,
such as repeatedly making comments that she is beautiful and very attractive; and sexual
remarks, such as repeatedly making comments about his sex life.

15. The sexually harassing behavior was unwelcome in that it was uninvited and
undesired by Plaintiff. Plaintiff indicated by her conduct that the harassment was unwelcome by
refusing to submit to Vilchez's sexual demands and sexual conduct. Plaintiff further indicated by

her conduct that the harassment was unwelcome by complaining to management about the
Case 3:18-cv-01430-TJC-MCR Document 7 Filed 12/14/18 Page 4 of 17 PagelD 220

behavior.

16. The harassment of Plaintiff occurred because of her sex. The harassing behavior
targeted at Plaintiff was explicitly sexual and involved sexual conduct. Moreover, Vilchez did
not subject employees who are not members of Plaintiffs protected class to the same
discriminatory harassing behavior. Thus, Plaintiff was subjected to disadvantageous terms and
conditions of employment to which employees outside the protected class were not subjected.
As such, the harassment constituted discrimination on the basis of Plaintiff's sex.

17. The harassment was so severe and/or pervasive that it discriminatorily altered the
compensation, terms, conditions or privileges of Plaintiff's employment by creating a work
environment which Plaintiff perceived as hostile or abusive. Plaintiff felt uncomfortable,
embarrassed and intimidated at work. Thus, the harassing behavior directed towards Plaintiff
was offensive to her personally and directly affected her working environment.

18. | The harassment was so severe and/or pervasive that it discriminatorily altered the
compensation, terms, conditions or privileges of Plaintiff's employment by creating a working
environment which a reasonable person, considering all of the circumstances, would have found
hostile or abusive. The harassment was physically threatening and intimidating in that Plaintiff
was repeatedly subjected to intrusive and intimate touching of her body, including repeated
touching of her buttocks, thighs, and arms. The harassment was pervasive and humiliating in the
Plaintiff was continuously the target of explicit sexual conduct. Further, the cumulative effect of
the harassment unreasonably interfered with Plaintiff's work performance by making it more
difficult to do her job.

19. | MHM Health knew and/or should have known of the harassing behavior against
Plaintiff. MHM Health had actual knowledge because Plaintiff complained to management

about the harassment. Further, under the totality of circumstances, the continuous harassment of
Case 3:18-cv-01430-TJC-MCR Document 7 Filed 12/14/18 Page 5 of 17 PagelID 221

Plaintiff was so pervasive as to provide MHM Health with constructive knowledge of the
harassment. Despite having actual and/or constructive knowledge of the harassment against
Plaintiff, MHM Health unreasonably failed to take immediate and appropriate remedial action to
stop the harassment and prevent such behavior from recurring against Plaintiff. In allowing the
harassment to continue despite its knowledge of the harassment, MHM Health tolerated and
condoned the harassment. As such, MHM Health is directly liable for the hostile work
environment harassment because of its failure to take prompt and effective remedial action after
receiving notice of the harassing behavior.

20. As a proximate result of the aforementioned intentional discriminatory acts of
MHM Health, Plaintiff has suffered damages, including, but not limited to, the following: lost
wages, income, and employment benefits; emotional pain, suffering, mental anguish, loss of
enjoyment of life, and dignitary injury.

21. The aforementioned intentional discriminatory acts of MHM Health give rise to a
cause of action under Title VII. In particular, Title VII forbids discrimination against any
employee on the basis of sex with respect to the compensation, terms, conditions, or privileges of
employment.

22. The aforementioned intentional discriminatory acts of MHM Health were
performed with malice or with reckless indifference to Plaintiff's protected civil rights.

23. ‘If Plaintiff prevails on her Title VII claim, resulting in vindication of her civil
rights, then Plaintiff is entitled to a reasonable attorney's fee pursuant to Title VII.

WHEREFORE, Plaintiff prays this Honorable Court grant the following relief: an order
declaring that MHM Health violated Plaintiff's rights under Title VII; an order for compensatory
damages for emotional pain, suffering, mental anguish, loss of enjoyment of life, dignitary

injury, and other non-pecuniary losses; an order for back pay, including the economic value of
Case 3:18-cv-01430-TJC-MCR Document 7 Filed 12/14/18 Page 6 of 17 PagelID 222

lost employment benefits and interest on back pay; an order for front pay, including interest on
front pay, or for reinstatement in lieu of front pay; an order for punitive damages as allowed by
law; an order for reasonable attorney's fees (including expert fees) and costs; an order enjoining
MHM Health from engaging in any such unlawful employment practice under Title VII, and for
any other affirmative action or equitable relief as the Court deems appropriate; and for such other
legal and equitable relief as the nature of Plaintiff's cause may warrant.

COUNT I: NEGLIGENT HIRING AGAINST MHM HEALTH

24. Plaintiff hereby restates the allegations contained in paragraphs two through ten,
along with the allegations in paragraphs thirteen through fifteen and nineteen, as though stated
fully and completely herein.

25. This claim for negligent hiring is asserted by Plaintiff against MHM Health.

26. | MHM Health had a duty to hire safe and competent employees so as, in part, to
avoid and/or mitigate a threat and/or harm to others, including Plaintiff. Further, MHM Health
had a duty to hire safe and competent employees so as, in part, to avoid and/or mitigate the
potential of unlawful touching and harassment against others, including Plaintiff.

Zi. Before hiring Vilchez, MHM Health had a duty to make a reasonable and
appropriate investigation of Vilchez so as, in part, to avoid and/or mitigate a threat and/or harm
to others, including Plaintiff. Further, MHM Health had a duty make a reasonable and
appropriate investigation of Vilchez so as, in part, to avoid and/or mitigate the potential of
unlawful touching and harassment against others, including Plaintiff.

28. In repeatedly touching Plaintiff body, Vilchez made harmful and/or offensive
contact with Plaintiff's person against her will.

29.  Vilchez intended to cause the harmful and/or offensive contact with Plaintiff's

person in that Vilchez's repeated touching of Plaintiff shows that he intended to cause the contact
Case 3:18-cv-01430-TJC-MCR Document 7 Filed 12/14/18 Page 7 of 17 PagelID 223

and/or acted in reckless disregard for the consequences of his acts.

30. Vilchez's harmful and/or offensive touching was without the express or implied
consent of Plaintiff. The touching of Plaintiff was offensive in that such behavior would offend
a reasonable person's sense of dignity.

31. Prior to his employment with MHM Health, Vilchez was employed by Corizon
Health, Inc. (hereinafter "Corizon"). During Vilchez's employment with Corizon, Plaintiff was
also employed by Corizon. During their employment with Corizon, Plaintiff and Vilchez both
worked at Suwannee Correctional Institution and provided health care services to inmates at
Suwannee Correctional Institution.

32. In 2016, the State of Florida, on information and belief, hired MHM Health to
take over and provide prison health care services for the Florida Department of Corrections,
including prison health care services too inmates at Suwannee Correctional Institution, after
Corizon, on information and belief, walked away from its contract with the State of Florida to
provide prison health care services for the Florida Department of Corrections, including prison
health care services to inmates at Suwannee Correctional Institution.

33. In May 2016, MHM Health, on information and belief, took over for Corizon and
began providing prison health care services to inmates at Suwannee Correctional Institute.

34. During Plaintiffs employment with Corizon, Vilchez subjected Plaintiff to
unwanted sexual advances, verbal conduct of a sexual nature, and physical conduct of a sexual
nature, including repeatedly touching her buttocks. Plaintiff complained to Corizon's
management about the unwanted sexually harassing behavior by Vilchez towards her in the
workplace.

35. During his employment with Corizon, Vilchez, on information and _ belief,

subjected other female employees of Corizon to unwanted sexually harassing behavior.
Case 3:18-cv-01430-TJC-MCR Document 7 Filed 12/14/18 Page 8 of 17 PagelD 224

36. During her employment with Corizon, Plaintiff was notified by Corizon's
management that Vilchez's employment ultimately had been terminated because of complaints of
sexual harassment against him.

37. Before MHM Health hired Vilchez, Plaintiff notified MHM Health's management
that Vilchez had subjected her to unwanted sexually harassing behavior while they employed by
Corizon. Plaintiff further notified MHM Health's management that she was informed by
Corizon's management that Vilchez's employment with Corizon was terminated because of
complaints of sexual harassment against him. Because of his sexual misconduct while employed
by Corizon, Plaintiff notified MHM Health's management that MHM Health should not hire
Vilchez.

38. Before hiring Vilchez, MHM Health knew and/or should have known that he was
unfit to serve as employee of MHM Health.

39. Before hiring Vilchez, MHM Health failed to make a reasonable and appropriate
investigation of Vilchez by making inquiries into Vilchez's background, qualifications,
reputation, work history, and/or criminal history prior to employing him.

40. A reasonable and appropriate investigation would have revealed that Vilchez was
unfit to serve as an employee of MHM Health. A reasonable and appropriate investigation
would have revealed allegations of sexual misconduct against Vilchez, Vilchez's termination
from Corizon for sexual misconduct, and Vilchez's propensity to engage in sexual misconduct.
Thus, a reasonable and appropriate investigation would have revealed problems with Vilchez
that indicated he was a threat and/or harm to others, including Plaintiff, and unfit to serve as an
employee of MHM Health.

41. | MHM Health knew and/or should have known that its employees, including

Plaintiff, were within the zone of foreseeable risk created by Vilchez's employment.
Case 3:18-cv-01430-TJC-MCR Document 7 Filed 12/14/18 Page 9 of 17 PagelD 225

42. In light of the information that MHM Health knew and/or should have known
before hiring Vilchez, it was unreasonable for MHM Health to hire Vilchez.

43. In hiring Vilchez despite having actual and/or constructive knowledge of
Vilchez's unfitness for employment with MHM Health, MHM Health breached its duty to hire
safe and competent employees. Further, in hiring Vilchez despite having actual and/or
constructive knowledge of Vilchez's unfitness for employment with MHM Health, MHM Health
breached its duty of care owed to Plaintiff and thus exposed Plaintiff to the unlawful touching
and harassment.

44. MHM Health's negligent hiring of its employee Vilchez directly and proximately
resulted in the unlawful touching and harassment against Plaintiff while employed by MHM
Health.

45. As a proximate result of MHM Health's negligence and breach of duty, Plaintiff
has suffered damages, including, but not limited to: lost wages, income, and employment
benefits; emotional pain, suffering, mental anguish, loss of enjoyment of life, and dignitary
injury.

WHEREFORE, Plaintiff prays this Honorable Court grant the following relief: an order
for compensatory damages for emotional pain, suffering, mental anguish, loss of enjoyment of
life, dignitary injury, and other non-pecuniary losses; an order for lost wages, including interest
on lost wages; and for such other legal and equitable relief as the nature of Plaintiff's cause may
warrant.

COUNT Ill: NEGLIGENT SUPERVISION AGAINST MHM HEALTH

46. Plaintiff hereby restates the allegations contained in paragraphs two through ten,

along with the allegations in paragraphs thirteen through fifteen and nineteen, as though stated

fully and completely herein.
Case 3:18-cv-01430-TJC-MCR Document 7 Filed 12/14/18 Page 10 of 17 PagelD 226

47. This claim for negligent supervision is asserted against MHM Health.

48. MHM Health had a duty to effectively and reasonably supervise its employees so
as, in part, to avoid and/or mitigate a threat and/or harm to others, including Plaintiff. Further,
MHM Health had a duty to effectively and reasonably supervise its employees so as, in part, to
avoid and/or mitigate the potential of unlawful touching and harassment against others, including
Plaintiff.

49. In repeatedly touching Plaintiff body, Vilchez made harmful and/or offensive
contact with Plaintiff's person against her will.

50. Vilchez intended to cause the harmful and/or offensive contact with Plaintiff's
person in that Vilchez's repeated touching of Plaintiff shows that he intended to cause the contact
and/or acted in reckless disregard for the consequences of his acts.

51. Vilchez's harmful and/or offensive touching was without the express or implied
consent of Plaintiff. The touching of Plaintiff was offensive in that such behavior would offend
a reasonable person's sense of dignity.

52. During Vilchez's employment, MHM Health became aware and/or should have
become aware of problems with Vilchez that indicated his unfitness as an employee of MHM
Health. During Vilchez's employment, MHM Health became aware and/or should have become
aware of problems with Vilchez that indicated that he was a threat and/or harm to others,
including Plaintiff. MHM Health also knew and/or should have known that Plaintiff was within
the zone of foreseeable risk created by the employment.

53. During Vilchez's employment, MHM Health became aware and/or should have
become aware of Vilchez's unlawful touching and harassment in the workplace and Vilchez's
propensity to commit the same. MHM Health knew of the behavior because Plaintiff

complained to management. MHM Health should have known of the behavior because Vilchez's

10
Case 3:18-cv-01430-TJC-MCR Document 7 Filed 12/14/18 Page 11 of 17 PagelD 227

behavior was so pervasive as to provide MHM Health with constructive knowledge. Further,
MHM Health knew and/or should have known that Plaintiff was within the zone of foreseeable
risk created by the employment.

54. During Vilchez's employment, MHM Health knew and/or should have known that
it was necessary to control Vilchez in order to prevent Vilchez from intentionally harming
others, including Plaintiff. MHM Health, as Vilchez's employer, had the ability to control
Vilchez. MHM Health knew of the necessity and opportunity for exercising such control over
Vilchez.

55. Despite such actual and/or constructive knowledge, MHM Health failed to
diligently and adequately supervise Vilchez and thereby allowed Vilchez to subject Plaintiff to
the unlawful touching and harassment. Further, despite such actual and/or constructive
knowledge, MHM Health failed to take reasonable steps to safeguard Plaintiff and to prevent
unlawful touching and harassment against Plaintiff from occurring, including, but not limited to,
negligently failing to take appropriate, timely, and effective corrective action, up to and
including termination, against Vilchez. As such, MHM Health breached its duty of care owed to
Plaintiff and thus exposed Plaintiff to the unlawful touching and harassment.

56. MHM Health's negligent supervision of its employee Vilchez directly and
proximately resulted in the unlawful touching and harassment against Plaintiff while employed
by MHM Health.

57. As a proximate result of MHM Health's negligence and breach of duty, Plaintiff
has suffered damages, including, but not limited to: lost wages; emotional pain, suffering,
mental anguish, loss of enjoyment of life, and dignitary injury.

WHEREFORE, Plaintiff prays this Honorable Court grant the following relief: an order

for compensatory damages for emotional pain, suffering, mental anguish, loss of enjoyment of

11
Case 3:18-cv-01430-TJC-MCR Document 7 Filed 12/14/18 Page 12 of 17 PagelD 228

life, dignitary injury, and other non-pecuniary losses; an order for lost wages, including interest
on lost wages; and for such other legal and equitable relief as the nature of Plaintiff's cause may
warrant.

COUNT IV: NEGLIGENT RETENTION AGAINST MHM HEALTH

58. Plaintiff hereby restates the allegations contained in paragraphs two through ten,
along with the allegations in paragraphs thirteen through fifteen and nineteen, as though stated
fully and completely herein.

59. This claim for negligent retention is asserted against MHM Health.

60. | MHM Health had a duty to effectively and reasonably retain safe and competent
employees so as, in part, to avoid and/or mitigate a threat and/or harm to others, including
Plaintiff. Further, MHM Health had a duty to effectively and reasonably retain safe and
competent employees so as, in part, to avoid and/or mitigate the potential of unlawful touching
and harassment against others, including Plaintiff.

61. In repeatedly touching Plaintiff body, Vilchez made harmful and/or offensive
contact with Plaintiff's person against her will.

62.  Vilchez intended to cause the harmful and/or offensive contact with Plaintiff's
person in that Vilchez's repeated touching of Plaintiff shows that he intended to cause the contact
and/or acted in reckless disregard for the consequences of his acts.

63. Vilchez's harmful and/or offensive touching was without the express or implied
consent of Plaintiff. The touching of Plaintiff was offensive in that such behavior would offend
a reasonable person's sense of dignity.

64. During Vilchez's employment, MHM Health became aware and/or should have
become aware of problems with Vilchez that indicated his unfitness as an employee of MHM

Health. During Vilchez's employment, MHM Health also became aware and/or should have

12
Case 3:18-cv-01430-TJC-MCR Document 7 Filed 12/14/18 Page 13 of 17 PagelD 229

become aware of problems with Vilchez that indicated that he was a threat and/or harm to others,
including Plaintiff. MHM Health also knew and/or should have known that Plaintiff was within
the zone of foreseeable risk created by the employment.

65. During Vilchez's employment, MHM Health became aware and/or should have
become aware of Vilchez's unlawful touching and harassment in the workplace and Vilchez's
propensity to commit the same. MMHM Health knew of the behavior because Plaintiff
complained to management. MHM Health should have known of the behavior because Vilchez's
behavior was so pervasive as to provide MHM Health with constructive knowledge. Further,
MHM Health knew and/or should have known that Plaintiff was within the zone of foreseeable
risk created by the employment.

66. Despite such actual and/or constructive knowledge, MHM Health failed to take
reasonable steps to safeguard Plaintiff and to prevent unlawful touching and harassment against
Plaintiff from occurring, including, but not limited to, negligently failing to take appropriate,
timely, and effective corrective action, up to and including termination, against Vilchez. As
such, MHM Health breached its duty of care owed to Plaintiff and thus exposed Plaintiff to the
unlawful touching and harassment.

67. _MHM Health's negligent retention of its employee Vilchez directly and
proximately resulted in the unlawful touching and harassment against Plaintiff while employed
by MHM Health.

68. As a proximate result of MHM Health's negligence and breach of duty, Plaintiff
has suffered damages, including, but not limited to: lost wages; emotional pain, suffering,
mental anguish, loss of enjoyment of life, and dignitary injury.

WHEREFORE, Plaintiff prays this Honorable Court grant the following relief: an order

for compensatory damages for emotional pain, suffering, mental anguish, loss of enjoyment of

13
Case 3:18-cv-01430-TJC-MCR Document 7 Filed 12/14/18 Page 14 of 17 PagelD 230

life, dignitary injury, and other non-pecuniary losses; an order for lost wages, including interest

on lost wages; and for such other legal and equitable relief as the nature of Plaintiff's cause may

warrant.

DEMAND FOR JURY TRIAL

Plaintiff hereby demands pursuant to FED. R. Civ. P. 38 a trial by jury on all issues so

triable.

Dated: December 14, 2018

Respectfully submitted,

/s/ James Tarquin
James Tarquin

Florida Bar No. 906190

Mark Dillman

Florida Bar No. 0276250

JAMES P. TARQUIN, P.A.
1111 NE 25th Avenue, Suite 501
Ocala, Florida 34470
Telephone: (352) 401-7671
Facsimile: (352) 401-7673
tarquinlawoffice@aol.com
Attorneys for Plaintiff

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on December 14, 2018, I electronically filed the foregoing

with the Clerk of the Court by using the CM/ECF system which will send a notice of electronic

filing to Catherine H. Molloy, Greenberg Traurig, P.A., 101 E. Kennedy Boulevard, Suite 1900,

Tampa, Florida 33602.

14

/s/ James Tarquin
James Tarquin
Case 3:18-cv-01430-TJC-MCR Document 7 Filed 12/14/18 Page 15 of 17 PagelD 231

EXHIBIT A
Case 3:18-cv-01430-TJC-MCR Document 7 Filed 12/14/18 Page 16 of 17 PagelD 232

EEOC Form 161 (11/15) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

 

DISMISSAL AND NOTICE OF RIGHTS

€

 

To: Jannah K. Hancock From: Tampa Field Office
5531 Daniell Dr. N. 501 East Polk Street
Lake Park, GA 31636 Room 1000

Tampa, FL 33602

 

[] On behalf of person(s) aggneved whose identity is
CONFIDENTIAL (29 CFR §1601.7(a))
EEOC Charge No. EEOC Representative Telephone No.
STANLEY MOFFETT,
511-2018-01702 Investigator (813) 202-7922

 

THE EEOC |S CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON;
The facls alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

Your allegations did not involve a disability as defined by the Americans With Disabilities Act,
The Respondent employs less than the required number of employees or is not otherwise covered by the statutes,

Your charge was not timely filed with EEOC; in other words, you wailed too long after the date(s) of the alleged
discrimination to file your charge

A OOO

The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude thal the
information obtained establishes violations of the statutes. This does no! certify that the respondent is in compliance with
ihe statutes, No finding is made as to any other issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the slate or local fair employment practices agency that investigated this charge.

UU

Other (briefly state)

- NOTICE OF SUIT RIGHTS -

(See the additional information attached to this form.)

Title Vil, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

On behalf of the Commission

 

Enciosures{s) Evangeline Hawthorne, (Date Mailed)
Director

cc
MHM Services, Inc.
clo Greenberg Traurig, P.A.
Attn: Catherine H, Molloy, Esq.
400 East Kennedy Boulevard
Suite 1900
Tampa, FL 33602
Case 3:18-cv-01430-TJC-MCR Document 7 Filed 12/14/18 Page 17 of 17 PagelD 233

/ FOC Fom 161 1"116) U.S, EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

 

DISMISSAL AND NOTICE OF RIGHTS

¢

 

To. Jannah K. Hancock From Tampa Field Office
§531 Danieli Dr. N. 501 East Polk Street
Lake Park, GA 31636 Room 1000

Tampa, FL 33602

 

[] On behall of persan{s} aggrieved whose Identity is
CONFIDENTIAL (29 CFR §1601.7(a))
EEOC Charge No. EEOC Representative Telephone No.
STANLEY MOFFETT,
§11-2018-00624 Investigator (813) 202-7922

 

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

Your allegations did not involve a disability as defined by the Americans With Disabilities Act.
The Respondent employs tess than the tequired number of employees or is not otherwise covered by the statutes.
Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged

discrimination to file your charge

The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
information obtained establishes violations of the Statutes. This does not certify that the respondent is in compliance with
the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

UU BOOOO

Other (briefly state)

- NOTICE OF SUIT RIGHTS -

(See the additional information attached to this form. )

Title Vil, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you,
You may file a lawsuit against the respondent(s) under federal law based on this charge In federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

On behalf of the Commission

 

APR 12 2018
Enclosures(s) Evangeline Hawthorne, (Dale Mailed)
Director

cc:
MHM Services, Inc.
clo Greenberg Traurig, P.A.
Attn: Catherine H. Mollay, Esq.
100 East Kennedy Boulevard
Suite 1900
Tampa, Fi 33602
